DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 11/30/2020. The examiner acknowledges the amendments to claims 8-14. Claims 1-14 are subject to examination hereinbelow.

Prosecution Reopened
The indicated allowability of claims 1-7 is withdrawn in view of the newly discovered reference(s) to US 20120271373 A1 to Olson, et al. (hereinafter Olson), US 20160183813 A1 to Naima, and US 5474574 A to Payne, et al. (hereinafter Payne).  Rejections based on the newly cited reference(s) follow.

Claim Interpretation
For claim 1, “if any voltage is detected then the monitor indicates a warning” will be interpreted in view of the definition of “any voltage” in Applicant’s originally filed specification at [0021] as indicating a warning when any voltage that does not originate from measurement noise, muscle noise, cardiac activity, or similar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-14 are indefinite because they are directed toward an apparatus, but also positively recite method steps. A claim may only be directed to one statutory category (see MPEP 2173.05(p), part II). However, an apparatus claim may contain functions related to method steps if those functions are written in a way to imply “intended use,” such as elements of the apparatus being “configured to” perform those method steps either by the structure of an element, interactions between elements, or some combination thereof. Applicant may want to review MPEP 2114 for guidance on how functional limitations are interpreted within apparatus claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120271373 A1 to Olson, et al. (hereinafter Olson).
Regarding claim 1, Olson anticipates a method for detection of interference in impedance based monitoring of a subject by using a monitor ([0018], invention considered equivalent to a monitor because it is configurable for monitoring voltage and impedance in a patient), comprising:
connecting the subject to the monitor using one or more leads [abstract, 0038] (Fig 1); and
before any current is applied to the subject by the monitor ([0058], see Fig. 3, which shows no current being applied before the voltage measurement takes place at S100. This is in contrast to the embodiment at [0077], see (Fig 5), which shows a current is generated at S300 before a voltage is measured at S310), measuring a voltage on the subject via at least one of the one or more leads and if any voltage is detected then the monitor indicates a warning ([0058-0060], “predetermined reference value” can by a physiological reference value measured before any current is applied, similar to Applicant’s “any voltage” as explained above under Claim Interpretation) (Fig 3).

Regarding claim 6, Olson anticipates all the limitations of claim 1, wherein measuring the voltage is made in at least a frequency band of operation of one or more of the following devices: 

Regarding claim 8, Olson anticipates an impedance based monitor ([0018], invention considered equivalent to an impedance monitor because it is configurable for monitoring an impedance in a patient), the impedance based monitor being connectable to a subject [abstract, 0058] (Fig 1), the impedance based monitor to measure a voltage on the subject [0058], before any current is applied to the subject by the impedance based monitor ([0058], see Fig. 3, which shows no current being applied before the voltage measurement takes place at S100. This is in contrast to the embodiment at [0077], see (Fig 5), which shows a current is generated at S300 before a voltage is measured at S310), and if any voltage is detected then the impedance based monitor is to indicate a warning ([0058-0060], “predetermined reference value” can by a physiological reference value measured before any current is applied, similar to Applicant’s “any voltage” as explained above under Claim Interpretation) (Fig 3).

Regarding claim 13, Olson anticipates all the limitations of claim 8, wherein the impedance based monitor is to measure a voltage in at least a frequency band of operation of one or more of the following devices: the impedance based monitor itself [0061], a pacemaker, echocardiography equipment, an apnoea monitor, and an external defibrillator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 7, 9-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Olson in view of US 20160183813 A1 to Naima.
Regrading claim 2, Olson teaches all the limitations of claim 1, wherein the measuring of the voltage is made in a frequency band of operation of the monitor [0061].
However, Olson does not teach voltage is measured in a range of frequency bands different from the frequency band of operation of the monitor.
Naima teaches voltage is measured in a range of frequency bands different from the frequency band of operation of a monitor ([0034, 0049, 0052, 0071], physiological voltage is measured in at least two different frequency bands).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Olson to measure voltage in a range of frequency bands different from the frequency band of operation of the monitor based on the teachings of Naima, because doing so would enable the device to measure an edema, as recognized by Naima [0049].

Regarding claim 3, Olson teaches all the limitations of claim 1, however Olson does not teach if any voltage within a certain frequency band is detected, then measuring a voltage on the subject in a different frequency band; and if a free frequency band is detected, then operate the monitor with a current in the free frequency band.
Naima teaches if any voltage within a certain frequency band is detected, then measuring a voltage on the subject in a different frequency band ([0034, 0049, 0052, 0071], voltage is measured in at least two different frequency bands); and if a free frequency band is detected, then operate the monitor with a current in the free frequency band ([0034, 0049, 0052, 0071], “free frequency band” is interpreted as equivalent to any frequency band suitable for physiological measurement, physiological voltage is measured in at least two different frequency bands).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Olson to, if any voltage within a certain frequency band is detected, then measuring a voltage on the subject in a different frequency band; and if a free frequency band is detected, then operate the monitor with a current in the free frequency band based on the teachings of Naima, because doing so would enable the device to measure an edema, as recognized by Naima [0049].

Regarding claim 7, Olson teaches all the limitations of claim 1, however Olson does not teach the warning is one or more of a visual indication and an audial indication produced by the monitor.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Olson to have the warning is one or more of a visual indication and an audial indication produced by the monitor based on the teachings of Naima, because doing so would notify a user via a display or audio alert that a decompensation event is detected, as recognized by Naima [0032].

Regarding claim 9, Olson teaches all the limitations of claim 8, wherein the impedance based monitor is to measure the voltage in a frequency band of operation of the impedance based monitor [0061].
However, Olson does not teach the voltage is measured in a range of frequency bands different from the frequency band of operation of the impedance based monitor.
Naima teaches voltage is measured in a range of frequency bands different from the frequency band of operation of an impedance based monitor ([0034, 0049, 0052, 0071], physiological voltage is measured in at least two different frequency bands).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Olson to measure voltage in a range of frequency bands different from the frequency band of operation of the impedance based monitor based on the teachings of Naima, because doing so would enable the device to measure an edema, as recognized by Naima [0049].


Naima teaches an impedance based monitor is to, if any voltage within a certain frequency band is detected, measuring voltage on the subject in a different frequency band ([0034, 0049, 0052, 0071], voltage is measured in at least two different frequency bands); and if a free frequency band is detected, then operate the impedance based monitor with a current in the free frequency band ([0034, 0049, 0052, 0071], “free frequency band” is interpreted as equivalent to any frequency band suitable for physiological measurement, physiological voltage is measured in at least two different frequency bands).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Olson to have the impedance based monitor is to, if any voltage within a certain frequency band is detected, measuring voltage on the subject in a different frequency band; and if a free frequency band is detected, then operate the impedance based monitor with a current in the free frequency band based on the teachings of Naima, because doing so would enable the device to measure an edema, as recognized by Naima [0049].

Regarding claim 14, Olson teaches all the limitations of claim 8, however Olson does not teach the impedance based monitor is to produce the warning as one or more of a visual indication and an audial indication.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Olson to have the impedance based monitor is to produce the warning as one or more of a visual indication and an audial indication based on the teachings of Naima, because doing so would notify a user via a display or audio alert that a decompensation event is detected, as recognized by Naima [0032].

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Olson in view of US 5474574 A to Payne, et al. (hereinafter Payne).
Regarding claim 5, Olson teaches all the limitations of claim 1, however Olson does not teach wherein when a warning is given, then the monitor requires a manual override to start impedance based monitoring.
Payne teaches wherein when a warning is given ([col 11, ln 59 – col 12, ln 2], a warning message is communicated to the patient 110 by means of any combination of audible, tactile, visual or other discernible signal), then the monitor requires a manual override to start impedance based monitoring ([col 12, ln 9-22], in process block 320, the operation of the system 100 is switched to the manual mode. Once in this mode, control passes to a process block 325 which allows a physician or other operator to manually set system parameters and to select certain system functions. [col 12, ln 9-7], setting parameters for impedance-based (ECG) monitoring).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Olson to have wherein when a warning is given, then the monitor 

Regarding claim 12, Olson teaches all the limitations of claim 8, however Olson does not teach wherein when a warning is given, then the impedance based monitor is to require a manual override to start impedance monitoring.
Payne teaches wherein when a warning is given ([col 11, ln 59 – col 12, ln 2], a warning message is communicated to the patient 110 by means of any combination of audible, tactile, visual or other discernible signal), then the impedance based monitor is to require a manual override to start impedance monitoring ([col 12, ln 9-22], in process block 320, the operation of the system 100 is switched to the manual mode. Once in this mode, control passes to a process block 325 which allows a physician or other operator to manually set system parameters and to select certain system functions. [col 12, ln 9-7], setting parameters for impedance-based (ECG) monitoring).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Olson to have wherein when a warning is given, then the impedance based monitor is to require a manual override to start impedance monitoring based on the teachings of Payne, because doing so would enable the device to switch to a manual mode, as recognized by Payne [col 12, ln 9-22].

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 comprises allowable subject matter pertaining to a method comprising measuring voltage on the subject in a different frequency band is repeated until a free frequency band is found.
Naima teaches measuring voltage across multiple frequency bands [0034, 0049, 0052, 0071]. However, Olson does not specifically teach measuring voltage on the subject in a different frequency band is repeated until a free frequency band is found.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791